UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - -      x
                                       :
UNITED STATES OF AMERICA
                                       :
          - v. -                           SEALED ORDER
                                       :
BRANDON BECKER and                         S3 19 Cr. 704 (LAP)
STEVEN SHORT,                          :

                     Defendants.       :

- - - - - - - - - - - - - - - - -      x

          WHEREAS, an ex parte application has been made by the

United States of America requesting an order of the Court

directing the limited unsealing of the S3 Superseding Indictment

in this case (the “S3 Indictment”) for the limited purpose of

providing copies of the S3 Indictment to the U.S. Attorney’s

Office for the Southern District of New York, and to such other

U.S. Attorney’s Office and law enforcement personnel as are

needed to effect the arrest and initial processing of STEVEN

SHORT, the defendant;

          WHEREAS, the Court finds that the limited unsealing of

the S3 Indictment for the limited purposes described above

serves the interests of justice;

          IT IS HEREBY ORDERED that the S3 Indictment is

unsealed solely for the limited purpose of providing copies of

the S3 Indictment to the U.S. Attorney’s Office for the Southern


                                   1
District of New York, and to such other U.S. Attorney’s Office

and law enforcement personnel as are needed to effect the arrest

and initial processing of STEVEN SHORT, the defendant



SO ORDERED:

Dated:    New York, New York
                
          July ____, 2021


                               _______________________________
                               JAMES L. COTT
                               United States Magistrate Judge
                               Southern District of New York




                                 2
